Case 6:17-cv-00891-PGB-LRH Document 207 Filed 05/08/20 Page 1 of 7 PageID 7951




                         IN THE UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION

    ANTHONY COOK, MICAH BELLAMY, and                CASE NO.: 6:17-cv-891-ORL- 40KRS
    MAURICE JONES, As Personal Representative
    and on behalf of the Estate of Kailyn Jones,
    each individually and on behalf of all others
    similarly situated,

           Plaintiffs,
    v.

    GOVERNMENT EMPLOYEES
    INSURANCE COMPANY and GEICO
    GENERAL INSURANCE COMPANY,

         Defendant.
    ____________________________________/


    ANTHONY LORENTI and ASHLEY BARRETT, CASE NO.: 6:17-cv-1755-PGB- 40DCI
    Individually and on behalf of all others similarly
    situated,


           Plaintiffs,
    v.

    GEICO INDEMNITY COMPANY,

         Defendant.
    ____________________________________/

           PLAINTIFFS’ UNOPPOSED MOTION FOR LEAVE AND APPROVAL TO
         PROVIDE SUPPLEMENTAL NOTICE FOR 268 CLAIMS COMPRISING LESS
             THAN ONE-TENTH OF ONE PERCENT OF THE NOTICED CLASS
Case 6:17-cv-00891-PGB-LRH Document 207 Filed 05/08/20 Page 2 of 7 PageID 7952




           Plaintiffs Anthony Cook, Maurice Jones, Micah Bellamy, Anthony Lorenti, and Ashley

    Barrett (together “Plaintiffs”), individually and on behalf of the certified class, respectfully

    request that the Court grant leave to provide, and approve the form of, supplemental notice for

    268 claims. These 268 claims were inadvertently omitted from the class list of 287,441 claims

    for which notice was provided on April 17, 2020, and they are less than one-tenth of one

    percent (0.1%) of the total class size. The form of the supplemental notice, which is attached

    as Exhibit A, is substantially the same as the mailed notice previously approved by this Court

    (except as indicated in this motion). Plaintiffs also would send an email notice in the same

    form as already approved by the Court within three days of the supplemental mailed notice.

    This motion is unopposed by Defendants.

           Class notice was provided on April 17, 2020 for 287,441 claims. This notice set an

    opt-out and objection deadline of May 18, 2020, and a claims-filing deadline of June 10, 2020.

    The fairness hearing is scheduled for June 17, 2020. Plaintiffs request leave to provide

    supplemental notice for 268 claims (“Supplemental Claims”). Matching the claims-filing

    deadline in the original notice, this supplemental notice will set June 10, 2020 as the deadline

    for the claimants to file a claim, opt-out, and object. If notice is approved to be made May 11,

    2020, the supplemental notice will provide 30 days to file a claim, opt out, or object. Plaintiffs

    request that the Claims Administrator be permitted to file a complete and accurate Opt-Out list

    for the Supplemental Claims two days before the fairness hearing.1


    1
      This request does not change any other deadlines set by the Court or deadlines for responding
    to the notice sent to the 287,441 previously noticed claims. The Claims Administrator will
    provide the opt-out list for the 287,441 claims ten days before the hearing as directed by the
    Court and will provide the Court with any opt outs from the list of 268 Supplemental Claims
    two days before the hearing.



                                                    1
Case 6:17-cv-00891-PGB-LRH Document 207 Filed 05/08/20 Page 3 of 7 PageID 7953




           If it pleases the Court to approve this unopposed motion before noon on Monday, May

    11, 2020, Plaintiffs will send notice on that same date. Regardless of the date the Court grants

    this unopposed motion, Plaintiffs are prepared to provide supplemental notice within 24 hours

    of receiving Court approval. Plaintiffs respectfully request that the Court grant approval for

    notice to be sent on the earliest available day (depending on date of approval) between May 11

    and May 14, 2020.

           Courts regularly permit supplemental notice for claims that are inadvertently excluded

    from an original class list. See, e.g., Dupler v. Costco Wholesale Corp., 705 F. Supp. 2d 231,

    248-49 (E.D.N.Y. 2010) (holding supplemental notice proper where, after the fairness hearing,

    counsel discovered a small percentage of class members who did not receive notice, reasoning

    that supplemental notice was thereafter properly sent and late opt-outs would be valid and

    timely for this small percentage of class members).

           If Court approval cannot be had to allow the requested May 11, 2020 notice date,

    supplemental notice sent on any day during the period from May 11 through May 14 will still

    comply with notice requirements for this very small percentage of the class under applicable

    case law. For example, notice on May 14 still would provide 27 days within which to submit

    a claim, objection, or opt out. There is no requirement that a small group of claims identified

    after initial notice is sent receive the same time periods as the prior group of claims for

    responding to class notice, and, indeed, many courts have approved supplemental notice

    schedules similar to the one requested here. See, e.g., Silber v. Mabon, 18 F.3d 1449, 1452

    (9th Cir. 1994) (holding the time period to respond to notices need not be the same where 5,000

    class members, potentially 83%, received their notice after the first wave of mailings,




                                                   2
Case 6:17-cv-00891-PGB-LRH Document 207 Filed 05/08/20 Page 4 of 7 PageID 7954




    reasoning that even where some class members were mailed notice 6 days prior to the opt-out

    deadline and only 20 days prior to the fairness hearing such was the best notice practicable

    under the circumstances). For example, in DeJulius v. New England Health Care Employees

    Pension Fund, 429 F.3d 935, 946 (10th Cir. 2005), the court held that the time period to

    respond to notices need not be the same. In DeJulius, some class members (potentially 70.7%)

    received their notice in a second wave of mailings, including some who may have received

    notice as many as 14 days prior to the objection deadline, and some potentially after the

    deadline for objections or the settlement hearing. Id. The court observed that this did not

    present a problem because “the initial and secondary rounds of mailings were sufficient to

    flush out any objections that might arise to the fairness of the settlement” even where some

    class members did not receive notice in time to object. Id. Finally, the court noted that in

    “Sibler, the court found the notice scheme to be sufficient even when it was undisputed that

    1,000 of the notices, or approximately seventeen percent, were sent out after the deadline.” Id.

    at 947 (internal citation omitted). See also Torrisi v. Tucson Elec. Power Co., 8 F.3d 1370,

    1375 (9th Cir. 1993) (holding the time period to respond to notices need not be the same where

    some class members, potentially 33%, received notice late because the notice had to be passed

    onto them, reasoning the notice was adequate even where members had less than 31 days prior

    to the opt-out deadline and 45 days prior to the fairness hearing to respond) (notably, the

    mailing of notices to shareholder class members continued even after the deadline to object).

           In sum, Plaintiffs’ proposal of a 30-day period (or a period between 27 and 30 days,

    depending on the date of approval) for this very small percentage of claimants to respond to

    the supplemental notice is well within the time periods permitted by federal courts for such




                                                   3
Case 6:17-cv-00891-PGB-LRH Document 207 Filed 05/08/20 Page 5 of 7 PageID 7955




    notice. See Hanley v. Tampa Bay Sports & Entm't LLC, 2020 WL 357002, at *5 (M.D. Fla.

    Jan. 7, 2020) (approving an opt-out period of 27 days); see also Picton v. Greenway Chrysler-

    Jeep-Dodge, Inc., 2019 WL 8014504, at *6 (M.D. Fla. Dec. 27, 2019) (approving an opt-out

    period of 28 days).

           For the foregoing reasons, Plaintiffs respectfully request leave to:

           (a) send supplemental postcard notice in the form attached as Exhibit A for the 268

               Supplemental Claims, to be followed within three days by an email notice in the

               same form as already approved by the Court;

           (b) set a June 10, 2020 deadline for supplemental class members to file a claim, opt-

               out, and object relating to the Supplemental Claims only (all other deadlines remain

               unchanged); and

           (c) permit the settlement administrator to submit a list of opt-outs relating only to the

               Supplemental Claims two days before the fairness hearing.

           Dated: May 7, 2020.

    Respectfully submitted,



                                                 /s/ Christopher B. Hall
                                                 Christopher B. Hall
                                                 Andrew Lampros
                                                 Hall & Lampros, LLP
                                                 400 Galleria Parkway, Suite 1150
                                                 Atlanta, GA 30339
                                                 Telephone: (404) 876-8100
                                                 Facsimile: (404) 876-3477
                                                 alampros@hallandlampros.com
                                                 chall@hallandlampros.com

                                                 Christopher J. Lynch




                                                   4
Case 6:17-cv-00891-PGB-LRH Document 207 Filed 05/08/20 Page 6 of 7 PageID 7956




                                       Christopher J. Lynch, P.A.
                                       6915 Red Road, Suite 208
                                       Coral Gables, Florida 33143
                                       Telephone: (305) 443-6200
                                       Facsimile: (305) 443-6204
                                       clynch@hunterlynchlaw.com
                                       lmartinez@hunterlynchaw.com

                                       Tracy L. Markham
                                       Southern Atlantic Law Group, PLLC
                                       2800 N. 5th Street, Suite 302
                                       St. Augustine, FL 32084
                                       Telephone: (904) 794-7005
                                       Facsimile: (904) 794-7007
                                       tlm@southernatlanticlawgroup.com
                                       pleadingsonly@southernatlanticlaw.com


                                       Edmund A. Normand
                                       Jacob L. Phillips
                                       Normand Law PLLC
                                       P.O. Box 140036
                                       Orlando, FL 32814
                                       Telephone: (407) 603-6031
                                       Facsimile: (509) 267-6468
                                       ed@ednormand.com
                                       jacob@ednormand.com

                                       Bradley W. Pratt
                                       Pratt Clay, LLC
                                       4401 Northside Parkway, Suite 520
                                       Atlanta, GA 30327
                                       Telephone: (404) 949-8118
                                       Facsimile: (404) 949-8159
                                       bradley@prattclay.com

                                       Attorney for Plaintiffs




                                        5
Case 6:17-cv-00891-PGB-LRH Document 207 Filed 05/08/20 Page 7 of 7 PageID 7957




                                   CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that a true and correct copy of the foregoing has been

    electronically filed with the Clerk of Court by using CM/ECF system this 8th day of May

    2020. I also certify that the foregoing document is being served this day on all counsel of

    record identified on the Service List in the manner specified, either via transmission of Notices

    of Electronic Filing generated by CM/ECF or in the some other authorized manner for those

    counsel or parties who are not authorized to receive electronically Notices of Electronic Filing.


                                                                 Respectfully submitted,
                                                                 /s/ Christopher B. Hall




                                                   6
